Exhibit 10.3

*CERTAIN INFORMATION IDENTIFIED WITH A MARK

OF [**] HAS BEEN EXCLUDED FROM THIS EXHIBIT

BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD

BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

SUPPLEMENTAL CONFIRMATION

 

To:   

Fifth Third Bancorp

38 Fountain Square Plaza

Cincinnati, Ohio 45263

From:   

Citibank, N.A.

Strategic Equity Solutions

388 Greenwich Street, 8th Floor

New York, NY 10013

Subject:    Accelerated Stock Buyback, Tranche #1 Date:    August 7, 2019

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Citibank, N.A. (“Bank”) and
Fifth Third Bancorp (“Counterparty”) (together, the “Contracting Parties”) on
the Trade Date specified below. This Supplemental Confirmation is a binding
contract between Bank and Counterparty as of the relevant Trade Date for the
Transaction referenced below.

1.     This Supplemental Confirmation supplements, forms part of, and is subject
to the Master Confirmation dated as of August 7, 2019 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.

2.     The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:

 

  Trade Date:    August 7, 2019   Forward Price Adjustment Amount:    [**]*  
Calculation Period Start Date:    August 8, 2019   Scheduled Termination Date:
   September 26, 2019   First Acceleration Date:    [**]*   Prepayment Amount:
   $100,000,000   Prepayment Date:    August 9, 2019   Initial Shares:   
3,202,713 Shares; provided that if, in connection with the Transaction, Bank is
unable to borrow or otherwise acquire a number of Shares equal to the Initial
Shares for delivery to Counterparty on the Initial Share Delivery Date, the
Initial Shares delivered on the Initial Share Delivery Date shall be reduced to
such number of Shares that Bank is able to so borrow or otherwise acquire, and
Bank shall use reasonable good faith efforts to borrow or otherwise acquire a
number of Shares equal to the shortfall in the Initial Share Delivery and to
deliver such additional Shares as soon as reasonably practicable. The aggregate
of all Shares delivered to Counterparty in respect of the Transaction pursuant
to this paragraph shall be the “Initial Shares” for purposes of “Number of
Shares to be Delivered” in the Master Confirmation.   Initial Share Delivery
Date:    August 9, 2019   Ordinary Dividend Amount:    [**]*

 

A - 1



--------------------------------------------------------------------------------

  Scheduled Ex-Dividend Dates:    September 27, 2019   Termination Price:   
[**]*   Additional Relevant Days:    The 5 Exchange Business Days immediately
following the Calculation Period.   Reserved Shares:    7,535,795 Shares.

Calculation Dates:

 

1.    August 8, 2019    2.    August 12, 2019    3.    August 14, 2019 4.   
August 16, 2019    5.    August 20, 2019    6.    August 22, 2019 7.   
August 26, 2019    8.    August 27, 2019    9.    August 28, 2019 10.   
August 29, 2019    11.    August 30, 2019    12.    September 3, 2019 13.   
September 4, 2019    14.    September 5, 2019    15.    September 6, 2019 16.   
September 9, 2019    17.    September 10, 2019    18.    September 11, 2019 19.
   September 12, 2019    20.    September 13, 2019    21.    September 16, 2019
22.    September 17, 2019    23.    September 18, 2019    24.    September 19,
2019 25.    September 20, 2019    26.    September 23, 2019    27.   
September 24, 2019 28.    September 25, 2019    29.    September 26, 2019      

Following the First Acceleration Date, each Exchange Business Day thereafter
shall be a Calculation Date.

3.     Counterparty represents and warrants to Bank that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

4.     This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.

[Remainder of Page Intentionally Blank]

 

A - 2



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Bank) correctly sets forth the terms of the agreement between
Bank and Counterparty with respect to any particular Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Bank.

 

Yours faithfully, CITIBANK, N.A. By:  

/s/ JAMES HEATHCOTE

Name:   James Heathcote Title:   Authorized Signatory

 

         Agreed and Accepted By:          FIFTH THIRD BANCORP          By:  

/s/ JAMES C. LEONARD

         Name:   James C. Leonard          Title:   Treasurer



--------------------------------------------------------------------------------

*CERTAIN INFORMATION IDENTIFIED WITH A MARK

OF [**] HAS BEEN EXCLUDED FROM THIS EXHIBIT

BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD

BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

SUPPLEMENTAL CONFIRMATION

 

To:   

Fifth Third Bancorp

38 Fountain Square Plaza

Cincinnati, Ohio 45263

From:   

Citibank, N.A.

Strategic Equity Solutions

388 Greenwich Street, 8th Floor

New York, NY 10013

Subject:    Accelerated Stock Buyback, Tranche #2 Date:    August 7, 2019

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Citibank, N.A. (“Bank”) and
Fifth Third Bancorp (“Counterparty”) (together, the “Contracting Parties”) on
the Trade Date specified below. This Supplemental Confirmation is a binding
contract between Bank and Counterparty as of the relevant Trade Date for the
Transaction referenced below.

1.     This Supplemental Confirmation supplements, forms part of, and is subject
to the Master Confirmation dated as of August 7, 2019 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.

2.     The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:

 

  Trade Date:    August 7, 2019   Forward Price Adjustment Amount:    [**]*  
Calculation Period Start Date:    August 9, 2019   Scheduled Termination Date:
   September 26, 2019   First Acceleration Date:    [**]*   Prepayment Amount:
   $100,000,000   Prepayment Date:    August 9, 2019   Initial Shares:   
3,202,713 Shares; provided that if, in connection with the Transaction, Bank is
unable to borrow or otherwise acquire a number of Shares equal to the Initial
Shares for delivery to Counterparty on the Initial Share Delivery Date, the
Initial Shares delivered on the Initial Share Delivery Date shall be reduced to
such number of Shares that Bank is able to so borrow or otherwise acquire, and
Bank shall use reasonable good faith efforts to borrow or otherwise acquire a
number of Shares equal to the shortfall in the Initial Share Delivery and to
deliver such additional Shares as soon as reasonably practicable. The aggregate
of all Shares delivered to Counterparty in respect of the Transaction pursuant
to this paragraph shall be the “Initial Shares” for purposes of “Number of
Shares to be Delivered” in the Master Confirmation.   Initial Share Delivery
Date:    August 9, 2019   Ordinary Dividend Amount:    [**]*

 

A - 1



--------------------------------------------------------------------------------

  Scheduled Ex-Dividend Dates:    September 27, 2019   Termination Price:   
[**]*   Additional Relevant Days:    The 5 Exchange Business Days immediately
following the Calculation Period.   Reserved Shares:    7,535,795 Shares.

Calculation Dates:

 

1.    August 9, 2019    2.    August 13, 2019    3.    August 15, 2019 4.   
August 19, 2019    5.    August 21, 2019    6.    August 23, 2019 7.   
August 26, 2019    8.    August 27, 2019    9.    August 28, 2019 10.   
August 29, 2019    11.    August 30, 2019    12.    September 3, 2019 13.   
September 4, 2019    14.    September 5, 2019    15.    September 6, 2019 16.   
September 9, 2019    17.    September 10, 2019    18.    September 11, 2019 19.
   September 12, 2019    20.    September 13, 2019    21.    September 16, 2019
22.    September 17, 2019    23.    September 18, 2019    24.    September 19,
2019 25.    September 20, 2019    26.    September 23, 2019    27.   
September 24, 2019 28.    September 25, 2019    29.    September 26, 2019      

Following the First Acceleration Date, each Exchange Business Day thereafter
shall be a Calculation Date.

3.     Counterparty represents and warrants to Bank that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

4.     This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.

[Remainder of Page Intentionally Blank]

 

A - 2



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Bank) correctly sets forth the terms of the agreement between
Bank and Counterparty with respect to any particular Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Bank.

 

Yours faithfully, CITIBANK, N.A. By:  

/s/ JAMES HEATHCOTE

Name:   James Heathcote Title:   Authorized Signatory

 

         Agreed and Accepted By:          FIFTH THIRD BANCORP          By:  

/s/ JAMES C. LEONARD

         Name:   James C. Leonard          Title:   Treasurer